DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 03 February 2021.
Claims 1-20 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by LUO (U.S. Patent Application Publication #2019/0066799).
1. LUO discloses A storage system comprising: a group of multi-level memory cells (see [0032]: memory array includes several memory cells… can be operated in SLC mode or a desired MLC mode), each multi-level memory cell comprising multiple pages (see [0034]-[0035]: multiple pages); and control circuitry (see [0025]: memory device which includes a memory array and a memory controller) configured to: receive an indication to selectively erase (see [0058]: host can send an erase command) first data stored on a first page of a first subset of the group of multi-level memory cells (see [0065]: data destruction performed on one or more individual pages {first subset}); and in response to the indication to selectively erase the first data, provide at least one soft erase pulse to the first page of memory cells associated with the first data to induce distribution overlap across different bit levels of the first page of the group of multi-level memory cells (see [0067]-[0068]: pre-programming pulse is applied to particular cells, particular pages or all memory cells identified for erasure, data is destroyed in these cells by altering the bit values).

17. LUO discloses A method comprising: receiving, at control circuitry of a storage system (see [0025]: memory device which includes a memory array and a memory controller), an indication to selectively erase (see [0058]: host can send an erase command) first data stored on a first page of a first subset (see [0065]: data destruction performed on one or more individual pages {first subset}) of a group of multi-level memory cells of the storage system (see [0032]: memory array includes several memory cells… can be operated in SLC mode or a desired MLC mode), each multi- level memory cell comprising multiple pages  (see [0034]-[0035]: multiple pages); and providing, in response the indication to selectively erase the first data, using the control circuitry, at least one soft erase pulse to the first page of memory cells associated with the first data to induce distribution overlap across different bit levels of the first page of the group of multi-level memory cells (see [0067]-[0068]: pre-programming pulse is applied to particular cells, particular pages or all memory cells identified for erasure, data is destroyed in these cells by altering the bit values).

20. LUO discloses At least one non-transitory device-readable storage medium comprising instructions (see [0094]: computer-readable medium encoded with instructions) that, when executed by control circuitry of a storage system (see [0025]: memory device which includes a memory array and a memory controller), cause the storage system to perform operations comprising: receiving an indication to selectively erase (see [0058]: host can send an erase command) first data stored on a first page of a first subset (see [0065]: data destruction performed on one or more individual pages {first subset}) of a group of multi-level memory cells of the storage system (see [0032]: memory array includes several memory cells… can be operated in SLC mode or a desired MLC mode), each multi- level memory cell comprising multiple pages  (see [0034]-[0035]: multiple pages); and providing, in response the indication to selectively erase the first data, using the control circuitry, at least one soft erase pulse to the first page of memory cells associated with the first data to induce distribution overlap across different bit levels of the first page of the group of multi-level memory cells (see [0067]-[0068]: pre-programming pulse is applied to particular cells, particular pages or all memory cells identified for erasure, data is destroyed in these cells by altering the bit values).

Allowable Subject Matter
Claims 2-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the art of record fails to teach, or fairly suggest, “… determine, in response the indication to selectively erase the first data, a second subset of memory cells from the first subset that, in response to at least one soft erase pulse, alter a read output of the first data on the first page and maintain a read output of the remaining of the multiple pages, wherein, to provide the at least one soft erase pulse comprises to provide the at least one soft erase pulse to the second subset of memory cells to alter the first data stored on the first page while maintaining data on the remaining of the multiple pages.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0395087: mentions the use of a soft erase pulse, however, the manner in which it is used differs from the instant application (see [0125]-[0128]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136